Name: Council Directive 94/75/EC of 22 December 1994 amending Directive 94/4/EC and introducing temporary derogation measures applicable to Austria and to Germany
 Type: Directive
 Subject Matter: social affairs;  tariff policy;  Europe;  marketing
 Date Published: 1994-12-31

 Avis juridique important|31994L0075Council Directive 94/75/EC of 22 December 1994 amending Directive 94/4/EC and introducing temporary derogation measures applicable to Austria and to Germany Official Journal L 365 , 31/12/1994 P. 0052 - 0052 Finnish special edition: Chapter 9 Volume 3 P. 0009 Swedish special edition: Chapter 9 Volume 3 P. 0009 COUNCIL DIRECTIVE 94/75/EC of 22 December 1994 amending Directive 94/4/EC and introducing temporary derogation measures applicable to Austria and to Germany(94/000/EC THE COUNCIL OF THE EUROPEAN UNION, Having regard to the 1994 Accession Treaty, and in particular Article 2 (3) thereof, and the 1994 Act of Accession, and in particular Article 151 (2) thereof, Having regard to the proposal from the Commission, Whereas, on 5 September 1994, the Republic of Austria requested a derogation based on that applicable from 1 April 1994 to the Federal Republic of Germany pursuant to Article 3 (2) of Council Directive 94/4/EC of 14 February 1994 amending Directives 69/196/EEC and 77/388/EEC and increasing the level of allowances for travellers coming from third countries and the limits on tax-free purchases in intra-Community travel (1); Whereas that request is aimed in particular at maintaining, until 1 January 1998, the limit currently applicable in Austria to imports of goods by travellers entering its territory by a land frontier linking it to countries other than Member States and members of the European Free Trade Association (EFTA); Whereas account should be taken of the economic difficulties likely to be caused in Austria by the amount of the allowances in the case of the travellers concerned; Whereas, however, it is necessary to prevent distortions of competition resulting from the application of different limits when the external frontiers linking the Community to countries other than EFTA members are crossed; whereas it is important that the Federal Republic of Germany and the Republic of Austria should apply the same limit to imports of goods into their respective territories by travellers coming from the said countries, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 3 (2) of Directive 94/4/EC shall be replaced by the following: '2. By way of derogation from paragraph 1, the Federal Republic of Germany and the Republic of Austria shall be authorized to bring into force the measures necessary to comply with this Directive by 1 January 1998 at the latest for goods imported by travellers entering German or Austrian territory by a land frontier linking Germany or Austria to countries other than Member States and the EFTA members or, where applicable, by means of coastal navigation coming from the said countries. However, from the entry into force of the 1994 Accession Treaty, those Member States shall apply an allowance of not less then ECU 75 to imports by the travellers referred to in the preceding subparagraph.` Article 2 1. Subject to the entry into force of the 1994 Accession Treaty, Member States shall implement the laws, regulations and administrative provisions necessary to comply with this Directive, by the date of entry into force thereof. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the text of the provisions of domestic law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the same date as the 1994 Accession Treaty. Article 4 This Directive is addressed to the Member States. Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER (1) OJ No L 60, 3. 3. 1994, p. 14.